   Case: 1:12-cv-07289 Document #: 295 Filed: 11/14/19 Page 1 of 3 PageID #:3489




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

R.J., et al.,                                    )
                                                 )
                   Plaintiffs,                   )
                                                 )     Case No. 12-cv-7289
             v.                                  )
                                                 )     Hon. Matthew F. Kennelly
HEIDI MUELLER,                                   )
                                                 )
                   Defendant.                    )

                    JOINT STATUS REPORT REGARDING COMPLIANCE

        Pursuant to the Court’s order of August 13, 2019 (Dkt. 293), the parties respectfully

submit this joint status report regarding compliance, which includes an executive summary

below and a compliance chart attached hereto as Exhibit A.

        1.        This action was filed on September 12, 2012 as a proposed class on behalf of all

youth housed in the Illinois Department of Juvenile Justice (“DJJ” or the “Department”) seeking

reforms in the Department’s mental health services, general and special education services, and

policies as to confinement, safety, and commitment beyond release dates. Dkt. 1. On October 2,

2012, the Court preliminarily approved a Consent Decree and certified a class consisting of all

youth who were and/or in the future would be confined by the Illinois Department of Juvenile

Justice, and a sub-class consisting of all members of the plaintiff class who had or would have

special education needs. Dkt. 18 ¶¶1-2. The Decree received final approval and was entered on

December 6, 2012. Dkt. 33. As a first step, the Decree required a panel of court-appointed

experts to investigate DJJ and report their findings to the Court to be the basis of a Remedial

Plan. Dkt.33 ¶¶ 6, 10-11. The reports were filed on September 23, 2013, and the Plan was

approved by the Court on April 7, 2014. Dkt. 51, 73.
      Case: 1:12-cv-07289 Document #: 295 Filed: 11/14/19 Page 2 of 3 PageID #:3489




          2.      The Remedial Plan required the development of numerous policies as foundations

for future changes, as well as the negotiation and entry of two supplemental orders addressing

staffing requirements for mental health professionals, certain educational staff, and Youth and

Family Specialists. Dkt. 73, passim. 2014 and much of 2015 were largely taken up with the

negotiation and submission of these policies and proposed orders to the Monitors and the Court.

See Dkt. 80, 85, 87, 102, 115, 116, 123, 133, 135, 147, 151; Dkt. 84, 165. The Department also

had to eliminate old programs that were determined by the Monitors to be impediments to

reform. See, e.g., Dkt. 154-1 p. 3. Consequently, 2016 was the first year in which progress

towards compliance with the Decree and Plan could start to be assessed.

          3.      The Consent Decree requires two full years of “substantial compliance” on any

issue, on a facility basis, for termination of monitoring “regarding that issue at that facility.”1

Dkt. 227 ¶ 37. As of the filing of the 2019 Monitor reports on October 31, 2019, of the 37

Remedial Plan requirements, 21 are now fully compliant, and 16 are non-compliant or in “partial

compliance.” 10 requirements have already been in compliance for two full years. See Exhibit 1.

          4.      The chart attached as Exhibit 1 summarizes the history of DJJ’s compliance with

the requirements of the Remedial Plan, based on the findings in the Monitors’ reports since

2016. This year, the Mental Health Monitor wrote that “over the course of the next year,

substantial compliance in all areas will be possible to attain.” Dkt. No. 294-2 at 2. The

Education Monitor indicated that “both Harrisburg and Pere Marquette are in substantial

compliance with all provisions of the Remedial Plan,” and recommended a final monitoring visit

for those facilities in 2020. Dkt. No. 294-3 at 4. He found that the education program at

Warrenville also “meets the provisions of the Remedial Plan” (a “relatively recent



1
    Monitoring can be extended “for good cause.” Id.
                                                       2
   Case: 1:12-cv-07289 Document #: 295 Filed: 11/14/19 Page 3 of 3 PageID #:3489




development”), and that St. Charles continues to improve and was able to maintain a full-time

school schedule for most days during the reporting period, although it still faces some

challenges. Id. at 4, 6-7. Finally, the Safety and Welfare Monitor noted progress at all facilities

resulting in a large number of provisions moving into substantial compliance. Dkt. No. 294-1 at

3. She stated that four out of the five facilities “need only to address a few isolated areas and

then maintain current performance levels in order to reach the two-year threshold for

termination.” Id. at 5. She noted that although St. Charles has “more extensive work to do in

several key areas of the Remedial Plan,” conditions at that facility “significantly improved”

during the last monitoring period, and she provided specific recommendations for achieving

compliance. Id. at 5, 46.



DATED: November 14, 2019                              Respectfully submitted,


For the Plaintiffs:                                   For the Defendant:

By: /s/ Camille E. Bennett                            By: /s/ Michael T. Dierkes

Benjamin S. Wolf                                      Michael T. Dierkes
Camille E. Bennett                                    Office of the Illinois Attorney General
Allyson M. Bain                                       General Law Bureau
Roger Baldwin Foundation of ACLU, Inc.                100 West Randolph Street, 13th Floor
150 North Michigan Avenue, Suite 600                  Chicago, IL 60601
Chicago, IL 60601                                     (312) 814-3672
(312) 201-9740

Maja C. Eaton
Kevin M. Fee, Jr.
Joseph R. Dosch
Sidley Austin LLP
One South Dearborn Street
Chicago, IL 60603
(312) 853-7000




                                                  3
